Appeal by the defendant from a judgment of the County Court, Westchester County (Walker, J), rendered March 10, 2004, convicting him of murder in the second degree, upon his plea of guilty, and imposing a sentence.
Ordered that the judgment is affirmed.
*609The defendant’s contention that the circumstances surrounding his shooting of the victim in this case did not constitute depraved indifference murder (see Penal Law § 125.25 [2]; People v Suarez, 6 NY3d 202 [2005]; People v Payne, 3 NY3d 266 [2004] ), was forfeited by his plea of guilty to that crime (see People v Thomas, 53 NY2d 338 [1981]).
The defendant’s remaining contentions are unpreserved for appellate review (see People v Catts, 26 AD3d 341 [2006]; People v Fiori, 24 AD3d 687 [2005]; People v Burgess, 21 AD3d 904 [2005] ; People v Richardson, 13 AD3d 561 [2004]). Florio, J.P., Miller, Adams and Skelos, JJ., concur.